Citation Nr: 0634471	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  09-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1990 and January 1991 to February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision rendered by 
the Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge, at a travel board hearing at the RO, in October 2005.  
A transcript of the hearing is of record.

The appeal was previously remanded in a May 2006 Board 
decision for additional evidentiary and procedural 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran was provided notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), informing her 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, along with an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

The veteran contends that she contracted hepatitis C through 
inoculations given in service.  In a February 2004 rating 
decision, the RO denied the veteran service connection for 
hepatitis C indicating that she had not been exposed to any 
verifiable risk factors during her period of active duty 
service.  Upon entrance to service, it was noted on the 
veteran's April 1986 Report of Medical History, that she had 
previously been involved with drug use approximately 10 years 
ago, including cocaine and Valium.  

The veteran was provided with a VA medical examination in May 
2006.  A medical nexus opinion was offered which stated that 
the veteran's hepatitis C was not related to the 
circumstances of active duty military service, but rather to 
a history of drug use including cocaine, amphetamines, 
Valium, and marijuana, prior to entering service.

At the October 2005 hearing, the veteran testified that she 
had been awarded Social Security disability benefits in 
October 2004 as a result of having hepatitis C.  The Board 
notes that the RO has not made inquiries to the Social 
Security Administration (SSA) regarding the existence of any 
records that may relate to the veteran's claim.  

VA has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits.  See Murincsak v. Derwinski, 2 Vet.App. 
363 (1992); Masors v. Derwinski, 2 Vet.App. 180 (1992).  
Although the Board regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  Thus, the social security 
records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
Social Security Administration decision 
awarding the veteran disability benefits, 
and copies of the records on which SSA 
based the initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

2.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the appellant and her 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


